Title: To Benjamin Franklin from Antonio Francesco Salucci & fils, 6 June 1783
From: Salucci, Antonio Francesco, & fils
To: Franklin, Benjamin


          
            Votre Excellence
            Livourne 6e Juin 1783
          
          Nous prenons la liberté de presenter a Votre Excellence nos tres humbles respects, et
            de Luy rendre compte que depuis le comencement du mois passé, nous avons fait partir
            directement pour Philadelphie notre propre Vaisseau du port de 150 Tx [tonneaux] portant
            Pavillon Toscan et chargé de Vin, huille, Chapeaux, Bas, Drogues, Soyeries, et autres
            produits et Manufactures de notre Paÿs ce qui forme la premiere expedition de Toscanne
            pour ces Contreés la jusque icy sans imitateurs. Ce Vaisseau S’appelle Le Diligent.
          L’envie de former des Liaisons agreables de Comerce avec ce Nouvel Empire, nous a
            determiné a nous livrer en pleine confiance aux encouragements de nos bons Amis
            Ameriquains, lesquels par leur Lettre du 7. Avril passé nous annoncent des dispositions
            egallement favorables pour nous expedier icy quelque Vaisseau Chargè de leur denrëes. Un
            seul obstacle Sembloit le Retenir encore; Celuy cy regarde uniquement le Danger des
            Corsaires de la Barbarie, avec les quels vos Etats auront bientôt pris quelque
              Arrangements.
          Nous Serions enchantes d’apprendre de la part de V. E. [Votre Excellence] l’approbation
            de Nos Speculations avec l’Amerique Septentrionalle, et
            la Certitude que l’entrave des Barbaresques puisse cesser, pour en entretenir
            agreablement nos Amis de Philadelphie.
          Que V. E. daigne accepter les humbles temoignage de notre devouement, et accepter les
            Offres Sinceres de nos Services; Tandis que nous sommes avec le plus profond Respect. De
            Votre Excellence Les Tres humb & o. serviteurs
          
            Ante. Frans. Salucci & FS:
          
            Monsr. Benjamin Francklin Ministre Plenipotentiaire des 13. Etât Unis/
              Paris/.
          
         
          Notation: Saluci 6 Juin 1783.
        